      Case 4:18-cv-05999-JSW Document 83-20 Filed 08/12/20 Page 1 of 1




1

2                                UNITED STATES DISTRICT COURT
3                             NORTHERN DISTRICT OF CALIFORNIA
4
     DEREK L. MCGHEE, on behalf of himself and           Case No.: 4:18-cv-05999-JSW
5    others similarly situated,
                                                         [PROPOSED] ORDER GRANTING
6           PLAINTIFF,                                   PLAINTIFF’S ADMINISTRATIVE
                                                         MOTION TO CONTINUE CLASS
7    vs.                                                 CERTIFICATION FILING DEADLINE
                                                         AND HEARING DATE
8
     TESORO REFINING & MARKETING
9    COMPANY LLC; ANDEAVOR; ANDEAVOR
     LOGISTICS LP; and DOES 1 to 100, inclusive,
10
            DEFENDANTS.
11

12                                        [PROPOSED] ORDER

13          The Court, having considered all materials filed in support of and in opposition to the

14   Plaintiff’s Administrative Motion to Continue Class Certification Filing Deadline and Hearing Date,

15   and good cause appearing:

16          IT IS HEREBY ORDERED that Plaintiff’s Motion for Class Certification and all related

17   deadlines shall be continued. The continued deadlines are as follows:

18   Motion for Class Certification due: _____________________

19   Opposition to Motion for Class Certification due: ___________________

20   Reply to Opposition to Motion for Class Certification due: _____________________

21   Motion for Class Certification Hearing Date: _______________ at ___________ a.m./p.m.

22          IT IS SO ORDERED.

23

24   DATED: __________________                          ____________________________________
                                                        Honorable Jeffrey S. White
25                                                      United States District Judge

26

27

28
                 [PROPOSED] ORDER GRANTING PLAINTIFF’S ADMINISTRATIVE MOTION TO
                  CONTINUE CLASS CERTIFICATION FILING DEADLINE AND HEARING DATE
                                                 1
